977 F.2d 584
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bart L. TUCKER, Defendant-Appellant.
No. 92-5727.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1992.

Before BOGGS and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
The defendant appeals the sentence imposed pursuant to his plea of guilty to a charge of conspiracy to distribute cocaine and related offenses.   The government now moves to dismiss the appeal for lack of jurisdiction.   The defendant has filed a response.


2
In the present case, the defendant was sentenced according to the provisions of the United States Sentencing Guidelines.   Pursuant to a motion by the government for a downward departure under § 5K1.1 of the Guidelines, the defendant was sentenced below the applicable Guideline range.   The defendant does not allege that his sentence was "imposed in violation of the law [or] ... imposed as a result of an incorrect application of the sentencing guidelines."  18 U.S.C. § 3742(a)(1), (2) (1988).   Under these circumstances, the court concludes that there is no cognizable issue for appeal in this case.   See United States v. Gregory, 932 F.2d 1167, 1169 (6th Cir.1991) ("We hold that this court should not accept jurisdiction over appeals based on factors which the appellant argues should have influenced the degree of downward departure.")


3
It is therefore ORDERED that the government's motion to dismiss is granted.